Exhibit 10.2
AMERISOURCEBERGEN CORPORATION
2011 EMPLOYEE STOCK PURCHASE PLAN
I. PURPOSE OF THE PLAN
This 2011 Employee Stock Purchase Plan is intended to promote the interests of
AmerisourceBergen Corporation (“the Company”) by providing eligible employees
with the opportunity to acquire a proprietary interest in the Company through
participation in a payroll-deduction based employee stock purchase plan intended
to meet the requirements of section 423 of the Code.
This Plan will be effective July 1, 2011 and will apply to any purchase right
granted, or stock transferred pursuant to any purchase right granted, on or
after July 1, 2011. Any purchase right granted, or stock transferred pursuant to
any purchase right granted, prior to July 1, 2011 will be governed by the terms
and conditions of the AmerisourceBergen Corporation 2002 Employee Stock Purchase
Plan as in effect at the time such purchase right was granted.
Capitalized terms herein shall have the meanings assigned to such terms in
Article XII.
II. ADMINISTRATION OF THE PLAN
The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary or appropriate in order to implement the Plan
or to comply with the requirements of section 423 of the Code. Decisions of the
Plan Administrator shall be final and binding on all parties having an interest
in the Plan.
III. STOCK SUBJECT TO PLAN
A. The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The maximum number of shares of Common Stock which may be
issued over the term of the Plan shall not exceed 4,000,000 shares as of the
effective date of the Plan.
B. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Company’s receipt of consideration, appropriate adjustments shall be made to
(i) the maximum number and class of securities issuable under the Plan, (ii) the
maximum number and class of securities purchasable per Participant on any one
Purchase Date and (iii) the number and class of securities and the price per
share in effect under each outstanding purchase right in order to prevent the
dilution or enlargement of benefits thereunder.

 

 



--------------------------------------------------------------------------------



 



IV. PURCHASE/HOLDING PERIODS
A. Shares of Common Stock shall be offered for purchase under the Plan through a
series of successive purchase periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated.
B. Except as otherwise provided in Section X or as otherwise provided by the
Plan Administrator, each purchase period shall have a duration of six
(6) months. The start date and end date for each purchase period shall be
established by the Plan Administrator from time to time.
C. Except as otherwise provided by the Plan Administrator, a Participant may not
dispose of any share of Common Stock purchased under the Plan prior to six
months after the transfer of the share to the Participant.
V. ELIGIBILITY
A. Each individual who (i) is an Eligible Employee on the start date of any
purchase period and (ii) has completed thirty (30) days of service with the
Company or any Corporate Affiliate prior to such start date shall be eligible to
participate in the Plan for that purchase period on such start date.
B. To participate in the Plan for a particular purchase period, the Eligible
Employee must complete the enrollment forms prescribed by the Plan Administrator
(including a stock purchase agreement and a payroll deduction authorization
form) and file such forms with the Plan Administrator (or its designate) on or
before the 30th day preceding the start date of the purchase period.
VI. PAYROLL DEDUCTIONS
A. The payroll deduction authorized by the Participant for purposes of acquiring
shares of Common Stock under the Plan may be any multiple of one percent (1%) of
the Base Salary paid to the Participant during each purchase period, up to a
maximum of twenty-five percent (25%). The deduction rate so authorized shall
continue in effect for the entire purchase period. However, the Participant may,
at any time during the purchase period, reduce his or her rate of payroll
deduction to become effective as soon as possible after filing the appropriate
form with the Plan Administrator. The Participant may not, however, effect more
than one such reduction per purchase period.
B. Payroll deductions shall begin on the first pay day following the start date
of the purchase period and shall (unless sooner terminated by the Participant)
continue through the pay day ending with or immediately prior to the last day of
the purchase period. The amounts so collected shall be credited to the
Participant’s book account under the Plan, but no interest shall be paid on the
balance from time to time outstanding in such account. The amounts collected
from the Participant shall not be held in any segregated account or trust fund
and may be commingled with the general assets of the Company and used for
general corporate purposes.

 

2



--------------------------------------------------------------------------------



 



C. Payroll deductions shall automatically cease upon the termination of the
Participant’s purchase right in accordance with the provisions of the Plan.
VII. PURCHASE RIGHTS
A. Grant of Purchase Right. A Participant shall be granted a separate purchase
right on the start date of each purchase period in which he or she participates.
The purchase right shall provide the Participant with the right to purchase
shares of Common Stock on the Purchase Date upon the terms set forth below. The
Participant shall execute a stock purchase agreement embodying such terms and
such other provisions (not inconsistent with the Plan) as the Plan Administrator
may deem advisable.
Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of section 424(d) of the Code) or hold outstanding options
or other rights to purchase, stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Company or
any Corporate Affiliate.
B. Exercise of the Purchase Right. Each purchase right shall be automatically
exercised on the Purchase Date, and shares of Common Stock shall accordingly be
purchased on behalf of each Participant (other than any Participant whose
payroll deductions have previously been refunded in accordance with the
Termination of Purchase Right provisions below) on such date. The purchase shall
be affected by applying the Participant’s payroll deductions for the purchase
period ending on such Purchase Date to the purchase of shares of Common Stock
(subject to the limitation on the maximum number of shares purchasable per
Participant on any one Purchase Date) at the purchase price in effect for that
purchase period.
C. Purchase Price. The purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date shall be equal to
ninety-five percent (95%) of the Fair Market Value per share of Common Stock on
that Purchase Date.
D. Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date shall be the number of shares
obtained by dividing the amount collected from the Participant through payroll
deductions during the purchase period ending with that Purchase Date by the
purchase price in effect for that Purchase Date. In no event shall fractional
shares be purchased under the Plan. Notwithstanding the foregoing and subject to
the limitations described in Article VIII, no participant may purchase more than
2,000 shares of Common Stock on a Purchase Date.
E. Excess Payroll Deductions. Any payroll deductions not applied to the purchase
of Common Stock by reason of any limitation on the maximum number of shares
purchasable by the Participant on the Purchase Date (whether such limitation is
pursuant to Section VII-D, Article VIII or otherwise) shall be promptly
refunded.

 

3



--------------------------------------------------------------------------------



 



F. Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:
(i) A Participant may, at any time prior to the last day of the purchase period,
terminate his or her outstanding purchase right by filing the appropriate form
with the Plan Administrator (or its designate), and no further payroll
deductions shall be collected from the Participant with respect to the
terminated purchase right. Any payroll deductions collected during the purchase
period in which such termination occurs shall, at the Participant’s election, be
immediately refunded or held for the purchase of shares on the next Purchase
Date. If no such election is made at the time such purchase right is terminated,
then the payroll deductions collected with respect to the terminated right shall
be refunded as soon as possible.
(ii) The termination of such purchase right shall be irrevocable, and the
Participant may not subsequently rejoin the purchase period for which the
terminated purchase right was granted. In order to resume participation in any
subsequent purchase period, such individual must re-enroll in the Plan (by
making a timely filing of the prescribed enrollment forms) on or before the
start date of the new purchase period.
(iii) Should the Participant cease to remain an Eligible Employee for any reason
(including death, disability or change in status) while his or her purchase
right remains outstanding, then that purchase right shall immediately terminate,
and all of the Participant’s payroll deductions for the purchase period in which
the purchase right so terminates shall be immediately refunded. However, should
the Participant cease to remain in active service by reason of an approved
unpaid leave of absence, then the Participant shall have the election,
exercisable up until the last business day of the purchase period in which such
leave commences, to (a) withdraw all the funds in the Participant’s payroll
account at the time of the commencement of such leave or (b) have such funds
held for the purchase of shares at the end of such purchase period. In no event,
however, shall any further payment deductions be added to the Participant’s
account during such leave. Upon the Participant’s return to active service, his
or her payroll deductions under the Plan shall automatically resume at the rate
in effect at the time the leave began, provided the Participant returns to
service prior to the expiration date of the purchase period in which such leave
began.
G. Proration of Purchase Rights. Should the total number of shares of Common
Stock which are to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded.
H. Assignability. During the Participant’s lifetime, the purchase right shall be
exercisable only by the Participant and shall not be assignable or transferable
by the Participant (other than by will or the laws of descent).
I. Stockholder Rights. A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.

 

4



--------------------------------------------------------------------------------



 



VIII. ACCRUAL LIMITATIONS
A. No participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of section
423 of the Code) of the Company or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than $25,000 worth of stock of the
Company or any Corporate Affiliate (determined on the basis of the Fair Market
Value of such stock on the date or dates such rights are granted) for each
calendar year such rights are at any time outstanding.
B. For purposes of applying such accrual limitations, the following provisions
shall be in effect:
(i) The right to acquire Common Stock under each outstanding purchase right
shall accrue on the Purchase Date in effect for the purchase period for which
such right is granted.
(ii) No right to acquire Common Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Common Stock under one (1) or more other purchase
rights at a rate equal to $25,000 worth of Common Stock (determined on the basis
of the Fair Market Value of such stock on the date or dates of grant) for each
calendar year such rights were at any time outstanding.
C. If by reason of such accrual limitations, any purchase right of a Participant
does not accrue for a particular purchase period, then the payroll deductions
which the Participant made during that purchase period with respect to such
purchase right shall be promptly refunded.
D. In the event there is any conflict between the provisions of this Article and
one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Article shall be controlling.
IX. EFFECTIVE DATE AND TERM OF THE PLAN
A. The Plan was adopted by the Board on November 11, 2010 and effective on
July 1, 2011.
B. Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) July 1, 2021, (ii) the date on which all shares available for
issuance under the Plan have been sold pursuant to purchase rights exercised
under the Plan or (iii) the date on which all purchase rights are exercised in
connection with a Corporate Transaction. No further purchase rights shall be
granted or exercised, and no further payroll deductions shall be collected,
under the Plan following its termination.

 

5



--------------------------------------------------------------------------------



 



X. AMENDMENT OF THE PLAN
The Board may alter, amend, suspend or discontinue the Plan at any time.
However, the Board may not, without the approval of the Company’s shareowners,
increase the number of shares of Common Stock issuable under the Plan or the
maximum number of shares purchasable per Participant on any one Purchase Date,
except for permissible adjustments in the event of certain changes in the
Company’s capitalization, (ii) alter the purchase price formula so as to reduce
the purchase price payable for the shares of Common Stock purchasable under the
Plan, or (iii) materially increase the benefits accruing to Participants under
the Plan or materially modify the requirements for eligibility to participate in
the Plan. In the event that the Plan is terminated prior to the last day of a
purchase period, such purchase period shall be deemed to have ended on the
effective date of such termination and there shall be no subsequent purchase
periods thereafter.
XI. GENERAL PROVISIONS
A. All costs and expenses incurred in the administration of the Plan shall be
paid by the Company.
B. Nothing in the Plan shall confer upon the Participant any right to continue
in the employ of the Company or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Corporate Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.
C. The provisions of the Plan shall be governed by the laws of the Commonwealth
of Pennsylvania, without resort to that Commonwealth’s conflict-of-laws rules.
XII. DEFINITIONS
The following definitions shall be in effect under the Plan:
A. BASE SALARY shall mean the regular base salary paid to a Participant by one
or more Participating Companies during such individual’s period of participation
in the Plan, plus any pre-tax contributions made by the Participant to any
cash-or-deferred arrangement that meets the requirements of section 401(k) of
the Code or any cafeteria benefit program that meets the requirements of section
125 of the Code, now or hereafter established by the Company or any Corporate
Affiliate. The following items of compensation shall not be included in Base
Salary: (i) all overtime payments, bonuses, commissions (other than those
functioning as base salary equivalents), profit-sharing distributions and other
incentive-type payments and (ii) any and all contributions (other than
contributions subject to sections 401(k) and 125 of the Code) made on the
Participant’s behalf by the Company or any Corporate Affiliate under any
employee benefit or welfare plan now or hereafter established.
B. BENEFITS COMMITTEE shall mean the Company’s Benefits Committee.
C. BOARD shall mean the Company’s Board of Directors.
D. CODE shall mean the Internal Revenue Code of 1986, as amended.
E. COMMON STOCK shall mean the Company’s common stock.

 

6



--------------------------------------------------------------------------------



 



F. CORPORATE AFFILIATE shall mean any parent or subsidiary of the Company (as
determined in accordance with Code Section 424, whether now existing or
subsequently established).
G. CORPORATE TRANSACTION shall mean either of the following stockholder-approved
transactions to which the Company is a party:
(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company in complete liquidation or dissolution of the Corporation.
H. COMPANY shall mean AmerisourceBergen Corporation, a Delaware corporation, and
any corporate successor to all or substantially all of the assets or voting
stock of AmerisourceBergen Corporation, which shall, by appropriate action,
adopt the Plan.
I. ELIGIBLE EMPLOYEE shall mean any person who is engaged, on a
regularly-scheduled basis of: (i) more than twenty (20) but less than thirty
(30) hours per week for more than five (5) months per calendar year or
(ii) thirty (30) or more hours per week, in the rendition of personal services
to any Participating Company as an employee for earnings considered wages under
section 3401(a) of the Code.
J. FAIR MARKET VALUE per share of Common Stock on any relevant date shall be the
closing selling price per share of Common Stock on the date in question on the
stock exchange determined by the Plan Administrator to be the primary market for
the Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.
K. 1933 ACT shall mean the Securities Act of 1933, as amended.
L. PARTICIPANT shall mean any Eligible Employee of a Participating Company who
is actively participating in the Plan.
M. PARTICIPATING COMPANY shall mean the Company and any Corporate Affiliate set
forth on the attached Schedule A as may be authorized from time to time by the
Benefits Committee to extend the benefits of the Plan to their Eligible
Employees. The designation from time to time of Participating Companies from
among the group consisting of the Company and its Corporate Affiliates in
accordance with Treasury Regulation § 1.423-2(c)(4) shall not require the
re-approval of the Plan by the Company’s stockholders.
N. PLAN shall mean AmerisourceBergen Corporation 2011 Employee Stock Purchase
Plan, as set forth in this document.

 

7



--------------------------------------------------------------------------------



 



O. PLAN ADMINISTRATOR shall mean a committee of two (2) or more Board members
appointed by the Board to administer the Plan. Unless otherwise designated by
the Board, the Plan Administrator shall be the Compensation and Succession
Planning Committee of the Board as constituted by the Board from time to time.
P. PURCHASE DATE shall mean the last business day of each purchase period

 

8



--------------------------------------------------------------------------------



 



SCHEDULE A
AmerisourceBergen Services Corporation
AmerisourceBergen Drug Corporation
AmeriSource Health Services Corporation
ASD Specialty Healthcare, Inc
AutoMed Technologies
Bellco Drug Corp.
Integrated Commercialization Solutions, Inc.
I.G.G. of America, Inc.
IHS Acquisitions XXX, Inc
Imedex, L.L.C.
International Physician Networks, L.L.C.
The Lash Group, Inc.
Medical Initiatives, Inc.
Value Apothecaries, Inc.
Xcenda, LLC

 

9